         Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 1 of 8. PageID #: 1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 JESSICA BERRYHILL                                 )         CASE NO.
 c/o James J. Hux                                  )
 Hux Law Firm, LLC                                 )         JUDGE:
 3 Severance Circle #18147                         )
 Cleveland Heights, Ohio 44118                     )
                                                   )   COMPLAINT FOR VIOLATIONS OF
 On behalf of herself and all others similarly     )   THE FAIR LABOR STANDARDS ACT
 situated,                                         )   AND THE OHIO MINIMUM FAIR
                                                   )   WAGE ACT
                                                   )
                                                   )   JURY DEMAND ENDORSED HEREIN
                        v.                         )
                                                   )
 B&I HOTEL MANAGEMENT, LLC                         )
 Dba The Bertram Inn & Conference Center           )
 c/o Steven L. Marton                              )
 34555 Chagrin Boulevard.                          )
 Moreland Hills, Ohio 44022                        )
                                                   )
                                                   )
                               Defendant.          )



       Plaintiff, Jessica Berryhill, by and through undersigned counsel, brings this action on behalf

of herself and all those similarly situated against Defendant B&I Hotel Management, LLC dba The

Bertram Inn & Conference Center (“Bertram”), seeking all available relief under the Fair Labor

Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Ohio Minimum Fair Wage

Standards Act (the “Ohio Wage Law”), O.R.C. §§ 4111.15 et seq. Plaintiff’s FLSA claims are

asserted as a collective action pursuant to 29 U.S.C. § 216(b), while the Ohio Acts claims are

asserted individually. The following allegations are based upon information and belief, or personal

knowledge as to Plaintiff’s own conduct and the conduct and acts of others.
         Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 2 of 8. PageID #: 2




                                         JURISDICTION & VENUE

1. This Court has federal question jurisdiction over this action pursuant to Section 16(b) of the

   FLSA, 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

2. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Berryhill’s Ohio

   Wage Law claims, because those claims derive from a common nucleus of operative fact.

3. This Court has personal jurisdiction over Bertram B&I Hotel Management, LLC dba The

   Bertram Inn & Conference Center (“Bertram”) is a domestic corporation that is registered to

   conduct business in this District, and at all times material to the allegations contained herein,

   Bertram conducted substantial business in this District and had sufficient minimum contacts

   within this District.

4. This Court has personal jurisdiction over Bertram because it maintains control, oversight, and

   direction over the operation of Bertram’s facilities, including their employment practices.

5. Venue is proper in this forum pursuant to 28 U.S.C. § 1391, because at all times relevant hereto,

   Bertram is and has been responsible for the acts alleged herein, all of the practices complained

   of herein occurred in this District, and Bertram has received substantial compensation as a result

   of doing business in this District.

                                               PARTIES

6. Berryhill is an adult resident of the city of Streetsboro, county of Portage, in the state of Ohio.

7. Bertram is a domestic corporation lawfully licensed to conduct business in the state of Ohio with

   its principal place of business located in the state of Ohio at 600 N. Aurora Road, Aurora, Ohio

   44202.

8. All material events alleged in this Complaint occurred in Portage County.




                                                  .2
         Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 3 of 8. PageID #: 3



9. During all times material to this Complaint, Bertram was an “employer” within the meaning of

   Section 3(d) of the FLSA, 29 U.S.C. § 203(d); an enterprise within the meaning of Section 3(r)

   of the FLSA, 29 U.S.C. § 203(r); and an enterprise engaged in commerce or in the production

   of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

   203(s)(1).

10. During all times material to this Complaint, Bertram was an “employer” within the O.R.C. §

   4111.03(D).

11. During all times material to this Complaint, Berryhill was an “employee” of Bertram within the

   meaning O.R.C. § 4111.03(D).

                                             FACTS

12. On or about February 15, 2018, Bertram hired Berryhill as a front desk associate.

13. Berryhill is a former employee of Bertram.

14. As a front desk associate, Berryhill was a non-exempt employee, and subject to minimum

   wage and overtime requirements of the FLSA and the Ohio Wage Law.

15. Berryhill regularly worked over 40 hours per week at Bertram.

16. During her employment at Bertram, Berryhill was entitled to receive an overtime pay for

   any hours worked in excess of 40 per week.

17. During her employment at Bertram, Berryhill noticed that improper deductions were made

   from her pay.

18. Berryhill was not compensated fully for all of her hours worked and overtime hours earned.

19. As a result of Bertram’s unlawful refusal to compensate Berryhill fully for earned overtime,

   Berryhill suffered, and will continue to suffer, pecuniary harm.




                                                 .3
         Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 4 of 8. PageID #: 4



20. At times, Bertram’s failure to pay Berryhill for all hours worked resulted in her regular rate

   of pay falling below the applicable minimum wage, as established by the FLSA and Ohio

   Wage Law.

21. As a result of Bertram’s unlawful deductions and withholdings from her pay, Berryhill

   suffered, and will continue to suffer, pecuniary harm.

22. Berryhill reported to the Department of Labor that Bertram was deducting her pay without

   authorization.

23. A Department of Labor representative stated that Bertram had issues with unauthorized

   deductions in the past and said it would be in compliance with the FLSA.

24. Specifically, Liz Colwell, the payroll manager who was subject of the previous deductions,

   stated she would be in compliance with the FLSA.

25. Berryhill resigned from employment at Bertram on January 25, 2019.

26. Berryhill resigned because of the continued unauthorized deduction.



              COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT

27. Berryhill restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

28. At all times hereinafter mentioned, Bertram was a single enterprise within the meaning of section

   3(r) of the Fair Labor Standards Act (“FLSA”).

29. During all times material to this complaint, Berryhill was not exempt from receiving overtime

   and/or minimum wage under the FLSA because, inter alia, she was not an “executive,”

   “computer,” “administrative,” or “professional” employee, as those terms are defined under the

   FLSA. See 29 C.F.R. §§ 541.0, et seq.




                                                 .4
         Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 5 of 8. PageID #: 5



30. During all times material to this Complaint, Bertram violated the FLSA with respect to the

   Berryhill by, inter alia, failing to compensate her at time-and-one-half times her regular rate of

   pay for any hours worked in excess of forty (40) hours per workweek.

31. During all times material to this complaint, Bertram knew that Berryhill was not exempt from

   the minimum wage and overtime obligations imposed by the FLSA.

32. During all times material to this complaint, Bertram knew of their requirement to pay Berryhill

   at least the applicable minimum wage, plus overtime compensation at a rate of one and one-half

   her regular rate for hours worked in excess of forty (40) hours per workweek.

33. Bertram willfully withheld and failed to pay overtime compensation to which Berryhill was

   entitled.

34. In violating the FLSA, Bertram acted willfully, without a good faith basis and in reckless

   disregard of clearly applicable FLSA provisions.

35. As a direct and proximate cause of Bertram’s conduct, pursuant to 29 U.S.C. § 216(b), Bertram

   is liable to Berryhill and those similarly situated for the full amount of the required minimum

   wage rate, an additional equal amount as liquidated damages as well as costs and reasonable

   attorney fees.

                    COUNT II: VIOLATION OF THE OHIO WAGE ACT

36. Berryhill restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

37. The Ohio Wage Act requires that covered employees be compensated for every hour worked in

   a workweek. See O.R.C. §§ 4111.01, et seq.

38. During all times material to this Complaint, Berryhill was a covered employee entitled to

   individual protection of the Ohio Wage Act.




                                                 .5
         Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 6 of 8. PageID #: 6



39. During all times material to this Complaint, Bertram was a covered employer required to comply

   with the Ohio Wage Act’s mandates.

40. Berryhill worked over forty hours per workweek during her employment with Bertram.

41. Bertram did not pay Berryhill overtime wages for hours worked over forty per workweek.

42. Pursuant to Ohio Rev. Code § 4111.03(A), an employer must pay a non-exempt employee for

   overtime at a wage rate of one and one-half times the employee’s wage rate for hours worked in

   excess of 40 hours in one workweek.

43. Berryhill was a non-exempt employee for purposes of Ohio Rev. Code § 4111.03(A).

44. As a direct and proximate result of Bertram’s failure to pay Berryhill her lawfully earned

   overtime wages, Berryhill suffered damages.

45. Bertram acted willfully, without a good faith basis and with reckless disregard in violating

   O.R.C. §§ 4111.01, et seq.

46. Bertram acted in bad faith in violating O.R.C. §§ 4111.01, et seq.

47. As a direct and proximate result of Bertram’s failure to pay Berryhill her lawfully earned

   overtime wages, pursuant to Ohio Rev. Code § 4111.10(A), Bertram is liable to Berryhill for the

   full amount of the overtime wage rate, as well as for costs and reasonable attorneys’ fees as may

   be allowed by the Court.

      COUNT III: VIOLATION OF THE FAIR LABOR STANDARDS ACT AND OHIO
          REV. CODE § 4111.02 FOR FAILURE TO PAY MINIMUM WAGE

48. Berryhill restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

49. During Berryhill’s employment with Bertram, Bertram failed to compensate Berryhill at a wage

   rate required under 29 U.S.C. § 206 and Ohio Rev. Code § 4111.02.

50. As a direct and proximate cause of Bertram’s failure to pay Berryhill at a rate required under 29

   U.S.C § 206 and Ohio Rev. Code § 4111.02, Berryhill has suffered damages.
                                                 .6
         Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 7 of 8. PageID #: 7



51. As a direct and proximate cause of Bertram’s actions, pursuant to 29 U.S.C. § 216(b), Bertram

   is now liable to Berryhill for the full amount of the required minimum wage rate, an additional

   equal amount as liquidated damages as well as costs and reasonable attorney fees.

                                    DEMAND FOR RELIEF

       WHEREFORE, Plaintiff Jessica Berryhill respectfully requests that this Honorable Court

grant the following relief:

Berryhill requests judgment against Bertram and for an Order:

  (a) Awarding to Berryhill unpaid wages as to be determined at trial together with any liquidated

     damages allowed by FLSA;

  (b) Awarding Berryhill costs and disbursements and reasonable allowances for fees of counsel

     and experts, and reimbursement of expenses;

  (c) Awarding Berryhill such other and further relief as the Court deems just and proper;

  (d) An injunction prohibiting Bertram from engaging in future violations of the FLSA and the

     Ohio Wage Act;

  (e) For a judgment against Bertram for all damage, relief, or any other recovery whatsoever; and

 (f) An award of such other relief as this Court may deem necessary and proper.


                                                     Respectfully submitted,


                                                     ____________________________
                                                     James J. Hux (0092992)
                                                     HUX LAW FIRM, LLC
                                                     3 Severance Circle #18147
                                                     Cleveland Heights, Ohio 44118
                                                     Phone: (937) 315-1106
                                                     Fax: (216) 359-7760
                                                     Email: jhux@huxlawfirm.com

                                                     Attorney For Plaintiff Jessica Berryhill


                                                .7
     Case: 5:19-cv-02504-JRA Doc #: 1 Filed: 10/25/19 8 of 8. PageID #: 8



                                    JURY DEMAND

Plaintiff Jessica Berryhill demands a trial by jury by the maximum number of jurors permitted.


                                                 ____________________________
                                                 James J. Hux (0092992)




                                            .8
